DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deloubes (U.S. Publication no. 2015/0048206) in view of Dezoete (U.S. Publication no. 2012/0304579).
Re claim 1, Deloubes discloses a floor assembly for an aircraft, comprising: a multiplicity of supports 9 configured to be fastened in pairs to opposite sides of a frame of the aircraft; and a monolithic, self-supporting floor element 1 comprising at least two longitudinal members 20, and a respective connecting element 5 arranged at each end of each of the longitudinal members 20 (see Fig. 1), wherein the floor element 1 is fastened to the frame by fastening of each connecting element 5 to a corresponding support 9 (see paragraph [0120] and Figs. 1 and 2), (see Fig. 2) and the at least two longitudinal members 20 extend transversely to a longitudinal axis of the aircraft (see Fig. 1). 
Deloubes does not disclose a floor plate arranged on the longitudinal members 20 and that the floor plate extends in a direction of the longitudinal members at least between two supports 9.
Dezoete discloses a floor assembly for an aircraft that includes a floor plate 320 arranged on the longitudinal members 350 and that the floor plate extends in a direction of the longitudinal members at least between two supports 105 (see Figs. 1A, 1B and 3).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Deloubes to include a floor plate arranged on the longitudinal members  and with the floor plate extending in a direction of the longitudinal members at least between two 
Re claim 2, Deloubes discloses that at least one of the monolithic floor element is produced at least in sections from a composite material (see paragraph [0038]).
Re claim 3, it would have been an obvious matter of design choice to include a crossbar extending obliquely between the longitudinal members and the crossmember, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without this particular arrangement.
Re claim 4, note that the connecting element 5, which connects with longitudinal member 20, includes a web (un-numbered) and a flange 39 (see Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the longitudinal member 20 comprise the web and flange as oppose the connecting element 5 comprising the web and flange, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167.
Re claim 5, Deloubes discloses that the web comprises a slot 32 running the length and of and in the longitudinal direction of the longitudinal member 20. Note that the slot 32 is also centrally located (see Fig. 3). Deloubes does not disclose that the slot has a height between 3 and 10mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slot have a height between 3 and 10mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 6, Examiner takes official notice that it is old and well known in the relevant art to have a support that includes an opening for receiving a connecting element because such a common arrangement is often employed to ensure a secure connection between component parts. 
Re claim 7, Deloubes disclose that a projection 28 is formed by a separate component having a stub (un-numbered) which is configured to be fastened to the connecting element 5 via screw 27 (see Fig. 3). Deloubes does not disclose that the component has, on a side facing the connecting element 5, a tooth profile, which corresponds to a tooth profile on the connecting element. It would have been an obvious matter of design choice to include a tooth profile, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with screw 27 connecting the projection 28 with connecting element 5.
Re claims 8 and 10, Deloubes discloses that the floor assembly may include a seat rail integrated in the floor plate (see paragraphs [0003] and [0016]). Deloubes does not disclose that the floor plate has a recess in which the seat rail runs. It would have been an obvious matter of design choice to include a recess for the seat rails, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the seat rails mounted to the floor plate without a recess.
Re claim 9, Deloubes discloses at least one coupling device 22 arranged on at least one of the longitudinal members 20, wherein the coupling device 22 has a coupling bolt 24 which extends away from the longitudinal members 20 perpendicularly to a longitudinal axis thereof (see Fig. 3).
Re claim 11. Deloubes discloses that the coupling device 22 is configured to receive a connection element 8 which is configured to be connected to an interior component (see Fig. 3).
Re claim 12, Examiner takes official notice that it is old and well known in the relevant art to include connections for supply lines because such a common arrangement is efficient and 
Re claim 13, Deloubes discloses at least two frames arranged parallel to one another in a longitudinal direction of the aircraft; and at least one floor assembly (see paragraph [0004]).
Re claim 14, Deloubes discloses that a width of the floor element of the at least one floor assembly in the longitudinal direction of the aircraft corresponds to a distance between the two frames in the longitudinal distance of the aircraft, (see paragraph [0004]).
Re claim 15, Deloubes discloses an aircraft (see paragraph [0002]).
Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/               Examiner, Art Unit 3644  

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642